EXHIBIT 10.1.2 EXECUTION COPY AMENDMENT NO. 3 dated as of July 17, 2009 (this “Amendment”), to the Credit Agreement dated as of November 15, 2007, among Barzel Industries Inc. (formerly known as Novamerican Steel Inc. and Symmetry Holdings Inc.), a Delaware corporation (“Parent”), Barzel Finco Inc. (formerly known as Novamerican Steel Finco Inc.), a Delaware corporation (“US Borrower”), Barzel Industries Canada Inc. (formerly known as Novamerican Steel Canada Inc. and Novamerican Steel Inc.), a Canadian corporation (“Canadian Borrower”), the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Agent, and CIT Business Credit Canada Inc. and The CIT Group/Business Credit, Inc., as Syndication Agents (the “Credit Agreement”). WHEREAS, the parties wish to amend the Credit Agreement as provided herein; NOW, THEREFORE, in consideration of the above premises and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: SECTION 1.Defined Terms. Each capitalized term used and not defined herein, including in the recitals hereto, shall have the meaning assigned to it in the Credit Agreement. SECTION 2.Amendments of the Loan Documents. Effective as of the Amendment Effective Date (as defined below): (a)Section 1.01 of the Credit Agreement shall be amended by amending the definition of “Availability Block” to replace the reference therein to “US$7,500,000” with a reference to “US$1,500,000”. (b)Section 9.20(a)(i) of the Credit Agreement is amended by replacing the phrase “concentration accounts maintained with the Administrative Agent” with the phrase “concentration accounts maintained in the name of the Administrative Agent”. (c)The definition of “Obligations” contained in the Guarantee and Collateral Agreement shall be amended by inserting at the end thereof the following new clause (iii): “or (iii) owed to Bank of America, N.A., or to any of its Affiliates in respect of (A) any Letter of Credit set forth on Schedule I to Amendment No. 3 to the Credit Agreement or any LC Disbursement in respect of any such Letter of Credit or (B) in respect of any Cash Management Services Obligations arising in respect of any Cash Management Services described on Schedule II to Amendment No. 3 to the Credit Agreement or other Cash Management Services the inclusion of which in the Obligations is approved in writing by the Administrative Agent after the Amendment Effective Date for Amendment No. 3 to this Agreement”. (d)Each “Application of Proceeds” provision contained in any Security Document shall be amended (i) to insert before the FIRST application of proceeds contained therein a new FIRST application: “FIRST, to payment in full of all Obligations owed to Bank of America, N.A., or to any of its Affiliates in respect of any Letter of Credit or LC Disbursement or in respect of any Cash Management Services Obligations” and (ii) to renumber the references therein to “FIRST” as “SECOND”, “SECOND” as “THIRD”, “THIRD” as “FOURTH”, “FOURTH” as “FIFTH” and “FIFTH” as “SIXTH”. SECTION 3.Agreements with Bank of America. Effective as of the Amendment Effective Date: (a)Bank of America, N.A. (i) will not, and will not permit its Affiliates to, issue or at any time have outstanding any Letter of Credit other than those set forth on Schedule I hereto (and extensions and renewals thereof that do not result in any increase in the LC Exposure) (the amount of all obligations of each Loan Party owed to Bank of America, N.A. or to any of its Affiliates in respect of any such Letter of Credit or any LC Disbursement in respect of any such Letter of Credit, the “Bank of America, N.A. LC Exposure”), and if any letter of credit is issued in breach of this Section 3(a)(i), such letter of credit shall not constitute a Letter of Credit under the Credit Agreement and no obligation in respect thereof shall be secured by the Collateral; (ii) will, and will cause its Affiliates to, provide the Cash Management Services described on Schedule II hereto on substantially the terms and conditions in effect as of the date hereof, in each case except to the extent approved in writing by the Administrative Agent (the amount of all obligations of each Loan Party owed to Bank of America, N.A. or to any of its Affiliates in respect of such Cash Management Services, together with the Bank of America, N.A.
